         Case 2:18-cv-01394-CFK Document 20 Filed 11/14/18 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA
                             PHILADELPHIA DIVISION

PATRICK CLARK,

        Plaintiff,
                                                  CASE NO.: 2:18-CV-01394-JS
-vs-

VERIZON COMMUNICATIONS, INC.,

        Defendant.
                                      /

                           NOTICE OF PENDING SETTLEMENT

       Plaintiff, PATRICK CLARK, by and through the undersigned counsel, hereby notifies

the Court that the parties have reached a settlement with regard to this case and are presently

drafting and finalizing the settlement agreement, and general release or documents. Upon

execution of the same, the parties will file the appropriate dismissal documents with the Court.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

all counsel of record via the court’s CM/ECF system on this 14th day of November, 2018.


                                             /s/ Octavio Gomez
                                              Octavio Gomez, Esquire
                                              Pennsylvania Bar No.: 325066
                                              Morgan & Morgan, Tampa, P.A.
                                              201 N. Franklin Street, 7th Floor
                                              Tampa, Florida 33602
                                              Tele: (813) 223-5505
                                              Fax: (813) 223-5402
                                              Primary Email: TGomez@ForThePeople.com
                                              Secondary Email: LDobbins@ForThePeople.com
                                              Attorney for Plaintiff
